Order entered July 24, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00845-CR

                               CARLOS NAVARRO, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 6
                                   Dallas County, Texas
                           Trial Court Cause No. F11-59312-X

                                            ORDER
       The Court REINSTATES the appeal.

       On May 7, 2014, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent and represented by court-appointed counsel; (3) in working on

the brief, counsel determined that the records of two pretrial hearings had not been filed; (4) the

trial court determined that the missing pretrial hearings were conducted on February 25, 2013

and May 31, 2013; (5) counsel had filed a request on June 20, 2013 seeking preparation of the

reporter’s record, including all pretrial hearings; (6) Kelly Simmons is the court reporter who

recorded the February 25, 2013 and May 31, 2013 hearings; (7) Ms. Simmons indicated that

once she “locates” the hearings in her files, it should take no more than two weeks to prepare and
file the records; (8) the court recommended that Ms. Simmons be granted twenty days from the

July 15, 2014 hearing to file the supplemental records; and (9) the court recommended that

counsel be given an additional fifteen days after the supplemental records are filed to file

appellant’s brief.

         We ORDER court reporter Kelly Simmons to file the reporter’s records of the February

25, 2013 and May 31, 2013 within TWENTY-ONE DAYS of the date of this order.

         We DENY as moot appellant’s July 9, 2014 motion to supplement the record and hold

the briefing schedule in abeyance.

         We ORDER appellant to file his brief within FORTY-FIVE DAYS of the date of this

order.

         We DIRECT the Clerk to send copies of this order, by electronic transmission, to court

reporter Kelly Simmons, and to counsel for all parties.



                                                     /s/   LANA MYERS
                                                           JUSTICE